Citation Nr: 1236795	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-08 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder of the bilateral hands, to include as the result of an undiagnosed illness.

2.  Entitlement to service connection for a disorder of the right elbow, to include as the result of an undiagnosed illness.

3.  Entitlement to service connection for a disorder of the left elbow, to include as the result of an undiagnosed illness.

4.  Entitlement to service connection for a disorder of the right hip, to include as the result of an undiagnosed illness.

5.  Entitlement to service connection for a disorder of the left hip, to include as the result of an undiagnosed illness.

6.  Entitlement to service connection for a disorder of the bilateral ankles, to include as the result of an undiagnosed illness.

7.  Entitlement to service connection for a disorder of the right knee, to include degenerative joint disease.

8.  Entitlement to service connection for a disorder of the left knee, to include degenerative joint disease.

9.  Entitlement to service connection for a disorder of the bilateral feet, to include pes planus and plantar fasciitis.

10.  Entitlement to service connection for a dermatological disorder, to include folliculitis.

11.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and depression.

12.  Entitlement to an initial, compensable evaluation for irritable bowel syndrome (IBS) prior to March 20, 2012.

13.  Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome (IBS) from March 20, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran served on active duty from April 1997 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has re-characterized the issue of entitlement to service connection for an adjustment to include the broader issue of entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and depression, as the record contains a diagnosis for each disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The issues of entitlement to service connection for a skin disorder, a disorder of the bilateral feet, bilateral hands, bilateral elbows, bilateral hips, bilateral knees, and an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record does not contain a diagnosis of a disorder of the ankles.

2.  Prior to March 20, 2012, the Veteran's service-connected IBS was not manifested by moderate IBS with frequent episodes of bowel disturbance with abdominal distress.

3.  From March 20, 2012, the Veteran's service-connected IBS was not manifested by severe bowel disturbance with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  A disorder of the bilateral ankles was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Prior to March 20, 2012, the criteria for an initial, compensable rating for the Veteran's service-connected irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7319 (2011). 

3.  From March 20, 2012, the criteria for an initial rating in excess of 10 percent for the Veteran's service-connected irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7319 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in November 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2009.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

The Veteran is also challenging the initial evaluation assigned following the grant of service connection IBS.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  With regard to issues pertaining to service connection, a VA examination was provided in March 2009 so as to ascertain whether any claimed disorder was etiologically-related to the Veteran's period of active service.  The Veteran was also afforded a VA examination to address the claim for an increased rating for his service-connected IBS in March 2012.

To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Each VA examination report is adequate to decide the claims addressed in this section, as the examination reports included a thorough review of the file, as well as physical examination findings relevant to the issues at hand.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Service connection

The Veteran claimed that he suffers from a disorder of the bilateral ankles, and that this disorder is etiologically-related to his period of active service, to include exposure to environmental hazards (cleaning solvents, depleted uranium, air pollution, and sand flies), as well as a March 2008 motor vehicle accident.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505   (1995). 

Moreover, under 38 C.F.R. § 3.303(b) , the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

At the outset, the Board notes that the evidence of record does not contain a diagnosis for any disorder of the bilateral ankles.  Thus, element (1) of Shedden has not been satisfied for this issue.  The first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

In conjunction with his claim for this disorder, the Veteran was afforded a VA examination in March 2009.  At that time, however, the Veteran denied any problems with his ankles, instead noting that his heels were painful.  A disorder of the bilateral ankles, therefore, was not reported, and no such disorder was diagnosed.  X-ray evidence of the bilateral feet did not reveal any ankle abnormality.

The Board further notes that  VA outpatient records also fail to demonstrate any current diagnosis for a for a disorder of the ankles or at any time during the appeals process.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Therefore, without a current diagnosis for any disorder affecting these joints, coupled with the Veteran's report that he does not suffer from an ankle disorder, the Veteran lacks the evidence necessary to substantiate this claim for service connection.  Further, the Board notes that "disability" means an impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 
  
Acknowledgement is given to the Veteran's assertions that he suffers from pain in multiple joints which is causally-related to his period of active service.  He is competent in this regard to report observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran himself denied "any problems with the ankles" during the March 2009 VA examination.  

Based on the above evidence, the Board finds that entitlement to service connection for a disorder of the bilateral ankles is not warranted.  The weight of the evidence does not show that the Veteran has had a current disability at any point since November 2008 when he filed his claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).

Absent a current, chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, a diagnosis of an ankle disorder has not been shown by the preponderance of the evidence, as discussed above.  The statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt is not for application.  Service connection for this disorder is therefore denied, as consideration of the other requirements for each manner of establishing this benefit is unnecessary, since doing so would not alter the conclusion reached herein.



II. Increased Ratings

In this case, the Veteran claims that his currently service-connected IBS is more severe than indicated by his staged disability ratings (non-compensable prior to March 20, 2012, and 10 percent from March 20, 2012).  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal, already staged, resulted in symptoms that would warrant further staged ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  

In this case, the Veteran's service-connected IBS is non-compensably rated prior to March 20, 2012, and evaluated at 10 percent disabling from that date, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319 (irritable colon syndrome).  Under Diagnostic Code 7319, the criterion for a non-compensable rating is mild disturbance of bowel function with occasional episodes of abdominal distress.  A 10 percent rating warranted for moderate IBS with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is awarded for severe bowel disturbance with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

VA regulations provide that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. 
§ 4.113.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

In conjunction with the Veteran's initial claim for service connection, he was afforded a VA examination to address the issue of IBS in March 2009.  At that time, it was noted that the Veteran's weight was stable.  He reported intermittent constipation and diarrhea, without fistula.  While he reported abdominal pain and excessive gas, he was not receiving treatment for IBS.  He had no problems with activities of daily living, no history of trauma, and no hospitalizations or surgery.  There were no neoplasms.  On examination, the Veteran's abdomen was slightly protuberant.  Bowel sounds were normal.  His weight was stable, with no signs of anemia.  

A May 2010 VA outpatient treatment report noted that the Veteran's IBS resulted in alternating constipation and loose bowel movements, and that he felt gaseous.  

During an additional VA examination, conducted in March 2012, the Veteran noted that his IBS had worsened, requiring consistent medication for control.  He denied surgical treatment.  He reported lower abdominal cramps, gaseous distention (recurrent, associated with excessive, foul-smelling flatus), and chronic constipation interrupted by diarrhea (constipation for 3 days, interrupted by 2 days of diarrhea).  The Veteran stated that he suffered from frequent episodes of bowel disturbance with abdominal distress, as noted above, occurring seven or more times in the past 12 months.  There was no indication of weight loss attributable to IBS, nor was there an indication of malnutrition.  There were no other pertinent physical findings associated with his diagnosis.  With regard to work, the Veteran reported chronic absenteeism due to excessive flatulence.  

Based on this evidence, the Board finds that a higher rating is not warranted for either period on appeal.  Prior to March 20, 2012, there is no evidence that the Veteran's IBS was manifested by frequent episodes of bowel disturbance with abdominal distress.  Instead, intermittent constipation and diarrhea was noted, along with abdominal pain, at the time of the March 2009 VA examination. 

From March 20, 2012, the dated of the most recent VA examination, the Veteran's 10 percent evaluation for IBS is appropriate.  The Veteran noted that his IBS had worsened, manifested by abdominal cramps, recurrent gaseous distention, and chronic constipation interrupted by diarrhea.  The Veteran stated that he suffered from frequent episodes of bowel disturbance with abdominal distress.  The Board notes that frequent IBS episodes are specifically contemplated by his 10 percent rating, and that constant abdominal distress was neither reported nor found on examination.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as abdominal pain and bowel dysfunction.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  Furthermore, the Board finds the objective medical findings provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

In light of the foregoing, the Board finds that a compensable evaluation for IBS is not warranted prior to March 20, 2012, and that an evaluation in excess of 10 percent is not warranted from March 20, 2012, as manifestations of the Veteran's disability were not shown to meet the criteria for a higher rating, for either stage, under any applicable Diagnostic Code.  As such, the Veteran's claim for a compensable rating for IBS prior to March 20, 2012, and a rating in excess of 10 percent from March 20, 2012, must be denied. 

The above determinations are based upon consideration of applicable rating provisions.  No additional Diagnostic Codes were found to be relevant to the Veteran's disability that would result in higher disability ratings.  

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected IBS.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321  is not warranted.

Lastly, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability or claimed to be unemployable due to his service-connected IBS.  On the contrary, a September 2011 treatment note indicates that he is presently employed as a parking enforcement officer.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447   (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for a disorder of the bilateral ankles, to include as the result of an undiagnosed illness, is denied.

Prior to March 20, 2012, entitlement to an initial, compensable evaluation for irritable bowel syndrome (IBS) is denied.

From March 20, 2012, entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome (IBS) is denied.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claims, pursuant to the duty to assist, the issues of entitlement to service connection for a skin disorder, a disorder of the bilateral feet, bilateral hands, bilateral elbows, bilateral hips, bilateral knees, and an acquired psychiatric disorder  must be remanded for further development.

With regard to the Veteran's claim that exposure to environmental hazards during his Gulf War service may have caused his claimed disorders, the Board has liberally construed statements within the August 2012 Informal Hearing Presentation as an alternate theory of etiology, linking various, claimed disorders to an undiagnosed illness.  In that regard, pertinent laws and regulations make special provisions for a Persian Gulf veteran who exhibits objective indications of an undiagnosed illness or certain medically unexplained chronic multisymptom illnesses.  See 38 U.S.C.A. § 1117, 1118 (West 2002); 38 C.F.R. §§ 3.317 (2011).  A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d).

Here, the Board notes that the evidence of record does contain a diagnosis of 
folliculitis on the upper back and chin.  See VA examination report, March 2009.  The record also contains diagnoses of an adjustment disorder and depression (see  VA examination report, March 2009, and VA outpatient report, November 2010, respectively), as well as a diagnosis of plantar fasciitis (see VA outpatient report, March 2008).  While a notation of degenerative joint disease of the bilateral knees appears on several VA outpatient treatment reports, the March 2009 VA examiner did not diagnose any disorder of the knees, hands, elbows, or hips, and radiographic evidence did not indicate an anomaly in these areas.  On examination, however, there was objective evidence of pain on movement.

The Veteran's service treatment records contain one notation documenting an allergic reaction to body oil in July 2003.  Following that incident, there were no further reports of any skin problems.  Service treatment records are silent as to a diagnosis of a psychiatric disorder, however the Board notes that the Veteran was provided mental status examinations on several occasions in conjunction with a family advocacy program.  As for the Veteran's feet, pes planus was diagnosed on enlistment in January 1997, and his treatment records are replete with diagnoses of plantar fasciitis and associated foot pain beginning in January 2005.  On separation in March 2008, the Veteran reported plantar fasciitis.  Neither a skin disorder nor a psychiatric disorder was reported or diagnosed.  

At the time of the Veteran's general VA examination in March 2009, the examiner observed scattered, fine pimples in the upper back area, and a few scattered on the chin.  It was noted that the disorder looked typical for folliculitis.  There was no scarring, acne, or chloracne.  Regarding his feet, pain was reported in the soles and heels, bilaterally.  On examination, there was no deformity, pain, edema, instability, weakness, or tenderness.  X-rays demonstrated a calcaneal pitch of 16 degrees on the left foot, which was within the lower limits of normal, per the technician.  

The Veteran was also afforded a VA psychiatric examination in March 2009.  At that time, he reported psychiatric difficulties beginning in 2008, noting that his wife encouraged him to seek treatment.  Following the interview, he was diagnosed with an adjustment disorder with mixed emotional features.  The examiner noted that his symptoms were mild and persistent.  However, an etiological opinion was not provided.  Later VA outpatient reports, which provided a diagnosis of depression, were also silent as to a casual relationship between those diagnoses and service.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  



The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  

Taking into account the Veteran's diagnoses of record, as well as instances of in-service psychiatric evaluation, repeated diagnoses of foot disorders during service, to include on enlistment, his Gulf War service, and the fact that the Veteran reported a dermatological disorder on the upper back immediately following separation, these claims for service connection should be remanded for additional VA examination so as to determine whether any current psychiatric, dermatological, or bilateral foot disorder, or a disorder manifested by multiple joint pain is etiologically-related to his period of active service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule a VA examination in the appropriate specialty to assess the severity and etiology of any currently-diagnosed disorder of the bilateral feet.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claim, prior VA medical evidence of record, service treatment records which demonstrate a diagnosis of pes planus on entrance, as well as treatment for plantar fasciitis beginning in 2005.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

(A)  Whether it is at least as likely as not that any current foot disorder originated during, or is etiologically-related to, the Veteran's period of active service.

(B)  If any current foot disorder is found to have preexisted his period of active service, the examiner should determine whether it is at least as likely as not that the disorder in question was aggravated or permanently worsened by his period of active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  The RO/AMC shall schedule a VA examination to assess the severity and etiology of any currently-diagnosed skin disorder.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claim, as well as prior VA medical evidence of record.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

Whether it is at least as likely as not that any current skin disorder originated during, or is etiologically-related to, the Veteran's period of active service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The RO/AMC shall schedule a VA psychiatric examination to assess the severity and etiology of any currently-diagnosed psychiatric disorder.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claim, as well as prior VA medical evidence of record.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

Whether it is at least as likely as not that any current psychiatric disorder originated during, or is etiologically-related to, the Veteran's period of active service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  The RO/AMC shall schedule a VA Persian Gulf examination determine the nature and etiology of his current joint pain to the hands, elbows, hips, and knees.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished. 

Based on a physical examination and comprehensive review of the claims file, please examine and evaluate this Veteran with Southwest Asia service for any chronic disability pattern.  The Veteran has claimed a disability pattern related to joint pain to the hands, elbows, hips, and knees.  Please examine each separate joint and provide a medical statement explaining whether the Veteran's disability pattern for each separate joint is: (1) an undiagnosed illness, (2) a diagnosable but medically-unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. 

If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern for each separate joint is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion, with supporting rational, as to whether it is at least as likely as not that the disability pattern or diagnosed disease for joint pain to the hands, elbows, hips, and knees is related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


